Case 19-11104-JTD   Doc 861   Filed 02/03/20   Page 1 of 11
                                      Case 19-11104-JTD                             Doc 861                Filed 02/03/20                           Page 2 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                  Case No. 19-11104 (JTD)
                Debtors                                                                                                                   Reporting Period: December 1 - December 31, 2019

                                                          SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                         BANK ACCOUNTS                                      CURRENT MONTH                        CUMULATIVE FILING TO DATE
                                                      OPER.           PAYROLL           TAX            OTHER             ACTUAL                PROJECTED                ACTUAL                 PROJECTED

                                                 $       2,953,942   $          -   $          -   $     2,500,000   $        5,453,942   $                  -   $        5,453,942   $                           -
CASH BEGINNING OF MONTH


RECEIPTS
CASH SALES                                                               SEE ATTACHMENT

ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)
TRANSFERS (FROM DIP ACCTS)

  TOTAL RECEIPTS


DISBURSEMENTS
NET PAYROLL                                                              SEE ATTACHMENT

TAXES


SECURED/ RENTAL/ LEASES
UTILITIES
INSURANCE
MARKETING & TRANSPORTATION
GENERAL & ADMINISTRATION
ROYALTIES/LAND
LEASE OPERATING & CAP EXP.
OTHER (ATTACH LIST)
OWNER DRAW *

TRANSFERS (TO DIP ACCTS)
PROFESSIONAL FEES
U.S. TRUSTEE QUARTERLY FEES
COURT COSTS
TOTAL DISBURSEMENTS


NET CASH FLOW
(RECEIPTS LESS DISBURSEMENTS)




CASH - END OF MONTH                              $       3,032,326   $          -   $          -   $     2,500,000   $        5,532,326   $                  -   $        5,532,326   $                          -

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE




                                                              THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                   (see attachment)
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                    (see attachment)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                      (see attachment)
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                       (see attachment)




                                                                                                                                                                                                           FORM MOR-1
                     Case 19-11104-JTD                                  Doc 861           Filed 02/03/20                              Page 3 of 11


EdgeMarc Energy Holdings, LLC
Cash Flow
MOR-1 Supplement

                                                                                                                             Cumulative Actual
                                                                                                                                Per Entity
                                                                                                                                                                              TOTAL
                                                                                                                                                                              Through
                                                                                                           12/1/2019 Through 12/31/2019
                                                                                                                                                                             12/31/2019

                                                                                                                                  EM Energy
                                                                                      EM Energy        EM Energy Ohio,                               EdgeMarc Energy
                                                                                                                                 Pennsylvania,                                TOTAL
                                                                                       Employer            LLC                                        Holdings, LLC
                                                                                                                                     LLC


Beginning Cash                                                                    $        136,942     $       2,061,121     $        3,205,880      $        50,000     $       5,453,942

Collections
   Operating Cash Receipts OH                                                     $            -       $             -       $              -        $           -       $            -
   Operating Cash Receipts PA                                                                  -                     -                      -                    -                    -
   Other Receipts                                                                              -                     -                      398                  -                    398
   DIP Draw                                                                                565,363                   -                      -                    -                565,363
Total Collections (net of noncash DIP Roll-up )                                   $        565,363     $             -       $              398      $           -       $        565,761

Operating Disbursements
  ROYALTIES
          Royalties                                                                            -                     -                      -                    -                     -

   GATHERING PROCESSING AND TRANSPORTATION (GP&T)
       G,P&T                                                                                   -                     -                      -                    -                     -

   LEASE OPERATING EXPENSE (LOE)
        LOE                                                                                (32,055)                  -                      -                    -                 (32,055)

   CAPITAL EXPENDITURES (CapEx)
        Capex                                                                              (24,178)                  -                      -                    -                 (24,178)

   GENERAL AND ANDMINISTRATIVE (G&A)
     Payroll and Benefits                                                                 (234,856)                  -                      -                    -                (234,856)
     Insurance                                                                                (650)                  -                      -                    -                    (650)
     Rent                                                                                  (29,290)                  -                      -                    -                 (29,290)
     Other                                                                                (166,350)                  -                      -                    -                (166,350)
   G&A                                                                            $       (431,146) $                -       $              -        $           -       $        (431,146)

   State, Local and Canadian Tax Payments                                                      -                     -                      -                    -                     -

   Total Disbursements - (Royalties, GP&T, LOE, G&A and Tax)                      $       (487,379) $                -       $              -        $           -       $        (487,379)

Net Operating Cash Flow                                                           $         77,984     $                 -   $              398      $               -   $         78,383

   RESTRUCTURING COSTS
      Professional Fees                                                           $                -   $                 -   $                   -   $               -   $                 -
      DIP Debt Service                                                                         -                     -                      -                    -                     -
      Non-Estate Professional Fees                                                             -                     -                      -                    -                     -
      UST Fees                                                                                 -                     -                      -                    -                     -
         Total Restructuring Costs (net of noncash DIP Roll-up)                   $            -       $             -       $              -        $           -       $             -

Net Cash Flow                                                                     $         77,984     $                 -   $              398      $               -   $         78,383

INTERCOMPANY ADJUSTMENTS FOR UST FEE CALCULATION
       PA Intercompany (LOE and CapEx)                                            $         56,233 $                     -   $          (56,233) $                   -   $               -
DISBURSEMENTS FOR QUARTERLY FEE CALCULATION                                       $       (431,146) $                    -   $          (56,233) $                   -   $        (487,379)


MOR 1 - Reconciliation (Intercompany and other reconciling items)
IC Cash Transfers (Amounts transferred between EM Employer and other entities )                  -                     -                      -                    -     $               -
Ending Cash Book Balance (1)                                                      $        214,926     $       2,061,121     $        3,206,279      $        50,000     $       5,532,326


Footnotes
(1) Includes petty cash of $230




                                                                                                                                                                                               FORM MOR-1 Supplement
                             Case 19-11104-JTD                            Doc 861               Filed 02/03/20                    Page 4 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                               Case No. 19-11104 (JTD)
                Debtors                                                                                                  Reporting Period: December 1 - December 31, 2019


                                                                        BANK RECONCILIATIONS
                                                                           Continuation Sheet for MOR-1
                            A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.


                                                                   Operating                         Payroll                           Tax
                                                         #                               #
BALANCE PER BOOKS                                                                                              SEE ATTACHMENT


BANK BALANCE
(+) DEPOSITS IN TRANSIT (ATTACH LIST)
(-) OUTSTANDING CHECKS (ATTACH LIST)
ADJUSTED BALANCE IN CAD
EXCHANGE RATE
BALANCE IN USD
TRANSLATION GAIN/LOSS
ADJUSTED BANK BALANCE *
* Adjusted bank balance must equal
  balance per books


DEPOSITS IN TRANSIT                                           Date          Amount            Date         Amount            Date            Amount




CHECKS OUTSTANDING                                           Ck. #          Amount           Ch. #         Amount            Ck. #           Amount




OTHER




                                                                                                                                                                       FORM MOR-1a
                             Case 19-11104-JTD                    Doc 861           Filed 02/03/20               Page 5 of 11



EdgeMarc Energy Holdings, LLC
Bank Account Balances - MOR-1a Attachment
Reporting Period: December 1 - December 31, 2019

                                                    Last 4 digits of        Ending Balance
    Name of Institution        Type of Account                                                                                Debtor
                                                    account number         December 31, 2019
KeyBank                       OPERATING             5479                 $              50,000    EdgeMarc Energy Holdings, LLC
KeyBank                       OPERATING             5446                 $            220,166     EM Energy Employer, LLC
KeyBank                       OPERATING             5461                 $            618,859     EM Energy Ohio, LLC
KeyBank                       OPERATING             5453                 $            168,003     EM Energy Pennsylvania, LLC
KeyBank                       UTILITY               3138                 $              12,500    EM Energy Employer, LLC
                       (1)
Royal Bank of Canada          TAX                   1262                 $                  -   EdgeMarc Energy Holdings, LLC
KeyBank                       CARVE OUT             0247                 $            1,500,000 EM Energy Ohio, LLC
KeyBank                       CARVE OUT             0239                 $            3,050,000 EM Energy Pennsylvania, LLC

  Total                                                                  $            5,619,529

Attestation: I, Alan Shepard, CFO, attest that all requisite bank reconciliations for the above referenced accounts have been performed for the reporting
period.
Footnotes:
(1) The Royal Bank of Canada Tax account (ending in 1262) has been closed as of July 31, 2019




                                                                                                                                            FORM MOR-1a Attachment
                              Case 19-11104-JTD                                Doc 861                 Filed 02/03/20                        Page 6 of 11



                             In re: EdgeMarc Energy Holdings, LLC, et al.                                                                         Case No. 19-11104 (JTD)
                                             Debtors                                                                                           Reporting Period: December 1 - December 31, 2019


                                                                        SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                 This schedule is to include all retained professional payments from case inception to current month

                                                                                                          Check                            Amount Paid                      Year-To-Date
            Payee                 Period Covered       Amount Approved             Payor             Number     Date                Fees           Expenses            Fees            Expenses
Davis Polk & Wardwell, LLP                                                                                                                                         $    3,996,140 $         62,108
Landis Rath & Cobb, LLP                                                                                                                                            $      570,217 $         30,175
Prime Clerk                                                                                                                                                        $      173,897 $        152,132
Opportune, LLP                                                                                                                                                     $    1,148,393 $         57,651
Morris Nichols Arsht &
Tunnell, LLP                                                                                                                                                       $        450,776   $      17,260
Conway MacKenzie, Inc                                                                                                                                              $        597,039   $      14,289
Brown Rudnick, LLP                                                                                                                                                 $        998,834   $      60,876
Evercore Group, LLC                                                                                                                                                $        270,000   $      63,732
Leech Tishman Fuscaldo &
Lampl, LLC                                                                                                                                                         $        116,395   $      26,850




                                                                                                                                                                                          FORM MOR-1b
                           Case 19-11104-JTD                                         Doc 861                     Filed 02/03/20                         Page 7 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                         Case No. 19-11104 (JTD)
               Debtors                                                                                                                             Reporting Period: December 1 - December 31, 2019

                                                                                     STATEMENT OF OPERATIONS
                                                                                                   (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                                                                                                                      Month to Date - 12/1/19 Through 12/31/19

                                                                                                                                                        EM Energy
                                                                                                               EM Energy       EM Energy Ohio,                             EdgeMarc Energy
                                                                                                                                                       Pennsylvania,                              Total
                                                                                                              Employer, LLC        LLC                                      Holdings, LLC
REVENUES (Accrual Basis)                                                                                                                                   LLC
        Gross Revenues                                                                                    $              (449) $               -   $              235      $             -   $            (214)
OPERATING EXPENSES
Gathering, Processing & Transportation                                                                    $                 - $                - $           (690,616) $                 - $         (690,616)
LOE (normal well operating costs )                                                                                     (8,970)            (3,598)             (51,673)                   -            (64,241)
State, Local and Canadian Taxes (certain amnts paid post petition accrued in prev. periods )                                -                  -             (125,279)                   -           (125,279)
Depreciation Depletion and Amortization                                                                              (301,057)                 -                    -                    -           (301,057)
General and Administrative                                                                                           (174,255)                 -                    -              (50,000)          (224,255)
        Total Operating Expenses                                                                          $          (484,282) $          (3,598) $          (867,568) $           (50,000) $      (1,405,448)
OTHER INCOME AND EXPENSES
Derivative and Foreign Currency Income                                                                    $                 - $                -   $                   -   $             -   $               -
Interest Expense                                                                                                         (577)                 -                       -                 -                (577)
Bad Debt                                                                                                                    -                  -                       -                 -                   -
Other Expense (booking of liability for letters of credit drawn by counterparties post-petition )                           -                  -                       -                 -                   -
        Total Other Income (Expense)                                                                      $              (577) $               -   $                   -   $             -   $            (577)
REORGANIZATION ITEMS
Professional Fees                                                                                         $       (10,414,180) $               - $                  - $                  - $      (10,414,180)
U. S. Trustee Quarterly Fees                                                                                         (161,519)                 -                    -                    -           (161,519)
Interest Earned on Accumulated Cash from Chapter 11                                                                         -                  -                    -                    -                  -
Gain (Loss) from Sale of OH Assets                                                                                        (28)                 -                    -                    -                (28)
Other Reorganization Expenses                                                                                            (389)                 -                    -                    -               (389)
        Total Reorganization Expenses                                                                     $       (10,576,116) $               - $                  - $                  - $      (10,576,116)
Income Taxes                                                                                                                -                  -                    -                    -                  -
Net Profit (Loss)                                                                                         $       (11,061,424) $          (3,598) $          (867,333) $           (50,000) $     (11,982,355)



                                                                                                                                       Cumulative - 5/15/19 Through 12/31/19

                                                                                                                                                      EM Energy
                                                                                                               EM Energy       EM Energy Ohio,                      EdgeMarc Energy Cumulative Filing
                                                                                                                                                     Pennsylvania,
                                                                                                              Employer, LLC        LLC                                Holdings, LLC     to Date
REVENUES (Accrual Basis)                                                                                                                                 LLC
        Gross Revenues                                                                                    $             (9,948) $     6,794,193    $         49,673 $       2,847,688 $    9,681,606
OPERATING EXPENSES
Gathering, Processing & Transportation                                                                    $                 - $       (2,995,853) $        (5,058,211) $         (2,969,560) $    (11,023,624)
LOE (normal well operating costs)                                                                                    (371,776)          (694,495)            (267,041)             (233,851)       (1,567,163)
State, Local and Canadian Taxes (certain amnts paid post petition accrued in prev. periods)                                 -           (220,628)            (876,952)             (113,014)       (1,210,594)
Depreciation Depletion and Amortization                                                                            (2,133,621)        (1,948,605)                   -              (679,433)       (4,761,659)
General and Administrative                                                                                         (3,543,233)           (35,690)                   -              (682,956)       (4,261,879)
        Total Operating Expenses                                                                          $        (6,048,630) $      (5,895,271) $        (6,202,204) $         (4,678,814) $    (22,824,919)
OTHER INCOME AND EXPENSES
Derivative and Foreign Currency Income                                                                    $         8,831,780 $               - $                      -   $      4,529,206 $      13,360,986
Interest Expense                                                                                                   (3,329,856)                -                        -                  -        (3,329,856)
Bad Debt                                                                                                                    -          (830,313)                       -                  -          (830,313)
Other Expense (booking of liability for letters of credit drawn by counterparties post-petition)                  (16,972,234)                -                        -         (3,508,500)      (20,480,734)
        Total Other Income (Expense)                                                                      $       (11,470,310) $       (830,313) $                     -   $      1,020,706 $     (11,279,917)
REORGANIZATION ITEMS
Professional Fees                                                                                         $       (19,239,400) $               - $                  - $                   - $     (19,239,400)
U. S. Trustee Quarterly Fees                                                                                         (700,918)                 -                    -                     -          (700,918)
Interest Earned on Accumulated Cash from Chapter 11                                                                         -                  -                    -                     -                 -
Gain (Loss) from Sale of OH Assets                                                                                 (6,612,230)      (159,547,454)                   -                     -      (166,159,684)
Other Reorganization Expenses                                                                                      (2,907,229)                 -                    -              (450,000)       (3,357,229)
        Total Reorganization Expenses                                                                     $       (29,459,778) $    (159,547,454) $                 - $            (450,000) $   (189,457,232)
Income Taxes                                                                                                                -                  -                    -                     -                 -
Net Profit (Loss)                                                                                         $       (46,988,666) $    (159,478,845) $        (6,152,531) $         (1,260,420) $   (213,880,462)
*"Insider" is defined in 11 U.S.C. Section 101(31).
Footnote:
The following debtor entities had no activity during the reporting period to report: EM Energy Keystone, LLC; EM Energy Manager, LLC; EM Energy Midstream Ohio, LLC; EM Energy Midstream
Pennsylvania, LLC; EM Energy West Virginia, LLC.
                                                                                                                                                                                                                  FORM MOR-2
                                                                           Case 19-11104-JTD                                    Doc 861                    Filed 02/03/20                          Page 8 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                                                                                                                    Case No. 19-11104 (JTD)
               Debtors                                                                                                                                                                                                        Reporting Period: December 1 - December 31, 2019

                                                                                                                                  BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                                                                          BOOK VALUE AT END OF
                                                                                                                                                        CURRENT REPORTING MONTH


                                                                                                                                                                                                                                                      BOOK VALUE ON PETITION
                                                                                                                           EM Energy Ohio,             EM Energy             EdgeMarc Energy
                                                                                               EM Energy Employer                                                                                      Eliminations                  Total                    DATE
                                                                                                                               LLC                  Pennsylvania, LLC         Holdings, LLC

                                      ASSETS
CURRENT ASSETS
Cash and Equivalents                                                                            $             214,927     $          2,061,120      $         3,206,279      $          50,000     $               -    $               5,532,326     $                    1,739,361
Accounts Receivable - DGOC                                                                                        -                        -                        -                      -                       -                          -
Accounts Receivable - Other                                                                                    37,181                      -                        -                      -                       -                       37,181                         3,337,067
Intercompany Receivable (1)                                                                                32,438,906                      -                        -                      -               (32,438,906)                       -                                 -
Short-term Commodity Derivative Asset                                                                             -                        -                        -                      -                       -                          -                           1,097,468
Other Current Asset                                                                                         2,585,415                      -                    278,785                    -                       -                    2,864,200                         3,980,420
TOTAL CURRENT ASSETS                                                                            $          35,276,429     $          2,061,120      $         3,485,064      $          50,000     $       (32,438,906) $               8,433,707     $                  10,154,316
PROPERTY AND EQUIPMENT
Evaluated Properties                                                                            $                 -    $                    -       $      198,918,193 $                   -       $                  -       $       198,918,193 $                      851,943,342
Permanent Waterline                                                                                        17,076,500                       -                      -                       -                          -                17,076,500                         17,308,167
Other Property and Equipment                                                                                2,081,445                       -                      -                       -                          -                 2,081,445                          2,131,468
Less Accumulated Depletion Depreciation and Amortization                                                  (10,357,561)                      -              (64,217,220)                    -                          -               (74,574,781)                      (519,422,770)
TOTAL OTHER PP&E                                                                                $           8,800,383 $                         -   $      134,700,973 $                       -   $                      -   $       143,501,356 $                      351,960,207
OTHER ASSETS
Long-term Commodity Derivative Asset                                                            $                    -    $                     -   $                    -   $                 -   $                      -   $                   -   $                     263,266
Other Assets                                                                                                    35,000                      -                        -                     -                          -                      35,000                          59,481
TOTAL OTHER ASSETS                                                                              $               35,000    $                 -       $                -       $             -       $                  -       $              35,000   $                     322,747

TOTAL ASSETS                                                                                    $          44,111,812     $          2,061,120      $      138,186,037       $          50,000     $       (32,438,906) $             151,970,063     $                 362,437,269

                                                                                                                                                           BOOK VALUE AT END OF                                                                           BOOK VALUE ON
                         LIABILITIES AND OWNER EQUITY                                                                                                   CURRENT REPORTING MONTH                                                                           PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Postpetition Liabilities                                                                        $             241,965     $          3,468,715      $         6,138,873      $                 -   $                      -   $         9,849,553     $                              -
Accrued Professional Fees                                                                       $          10,414,180                                                                                                         $        10,414,180
                       (1)
Intercompany Payable                                                                            $                     -             17,344,480              15,094,426       $                 -           (32,438,906) $                         -                              -
Secured Debt / Debtor-in-Possession Financing (2)                                                          55,339,524                      -                       -                       -                       -                   55,339,524                                -
TOTAL POSTPETITION LIABILITIES                                                                  $          65,995,669     $         20,813,195      $       21,233,299       $             -       $       (32,438,906) $              75,603,257     $                          -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt (2)                                                                                $             105,383     $                     -   $                    -   $                 -   $                      -   $           105,383     $                  47,000,000
Other Liabilities (3)                                                                                      29,269,169                3,190,875                5,947,826              3,387,501                        -       $        41,795,371                        59,360,682
TOTAL PRE-PETITION LIABILITIES                                                                  $          29,374,552     $          3,190,875      $         5,947,826      $       3,387,501     $                      -   $        41,900,754     $                 106,360,682

TOTAL LIABILITIES                                                                               $          95,370,221     $         24,004,070      $       27,181,125       $        3,387,501 $          (32,438,906) $             117,504,011     $                 106,360,682
OWNER EQUITY                                                                                                                                                                                  -
Owner's Equity Account                                                                          $         (51,258,409) $           (21,942,950) $          111,004,912       $       (3,337,501) $                        -   $        34,466,052     $                 256,076,588
NET OWNER EQUITY                                                                                $         (51,258,409) $           (21,942,950) $          111,004,912       $       (3,337,501) $                    -       $        34,466,052     $                 256,076,588

TOTAL LIABILITIES AND OWNERS' EQUITY                                                            $          44,111,812     $          2,061,120      $      138,186,037       $          50,000     $       (32,438,906) $             151,970,063     $                 362,437,269

*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnotes:
(1) EM Energy Employer, LLC disburses payments for the majority of the trade payables for EM Energy Ohio, LLC and EM Energy Pennsylvania, LLC giving rise to all the intercompany receivables/payables
(2) The prepetition revolving credit facility was rolled up pursuant to the final DIP order.
(3) Other Liabilities consists of AP trade and certain midstream obligations, asset retirement obligations, Royalties, capital lease obligations, derivative liabilities and Taxes

The following debtor entities had no activity during the reporting period to report: EM Energy Keystone, LLC; EM Energy Manager, LLC; EM Energy Midstream Ohio, LLC; EM Energy Midstream Pennsylvania, LLC; EM Energy West Virginia, LLC.
                                                                                                                                                                                                                                                                                         FORM MOR-3
                                    Case 19-11104-JTD                                     Doc 861                   Filed 02/03/20                          Page 9 of 11



             In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                       Case No. 19-11104 (JTD)
                 Debtors      Debtors                                                                                                         Reporting Period: December 1 - December 31, 2019



                                                                     BALANCE SHEET - continuation sheet

                                                                                                  BOOK VALUE AT END OF                                       BOOK VALUE ON
                                      ASSETS                                                  CURRENT REPORTING MONTH                                         PETITION DATE
Other Current Assets
          Canis ETP Pipeline Prepayment                                                   $                                      340,143      $                                        340,143
          DTI FT Contract                                                                                                                 -                                            450,000
          Drilling Deposit - Control of Wells                                                                                             -                                             19,198
          Retainers for Professional Services                                                                                   1,657,652                                             1,514,601
          Prepaid Subscriptions                                                                                                    30,961                                               79,358
          Prepaid Expenses                                                                                                       103,359                                               294,143
          Prepaid Insurance                                                                                                      732,086                                              1,025,450
          Prepaid Payroll                                                                                                                 -                                            257,526
          TOTAL Other Current Assets                                                      $                                     2,864,200     $                                       3,980,420
Other Assets
          Union Pipeline Deposit                                                          $                                        35,000     $                                         35,000
          Advanced Royalties                                                                                                          -                                                 24,481
          TOTAL Other Assets                                                              $                                        35,000     $                                         59,481
                                                                                                  BOOK VALUE AT END OF                                       BOOK VALUE ON
               LIABILITIES AND OWNER EQUITY                                                   CURRENT REPORTING MONTH                                         PETITION DATE
Postpetition Liabilities
           AP Trade                                                                       $                                      240,518      $                                               -
           Taxes Payable                                                                                                         942,546                                                      -
           Royalty Payable                                                                                                          6,839                                                     -
           Midstream Payable                                                                                                    8,658,202                                                     -
           Board member service                                                                                                           -
           Employee Benefits                                                                                                        1,447                                                     -
                                                                                                                                                                                              -
             TOTAL Postpetition Liabilities                                               $                                     9,849,553     $                                               -

Footnotes:
During the reporting period, the debtors reconciled their pre- and post-petition financials, which is reflected in the updated petition date book values.




                                                                                                                                                                                                  FORM MOR-3cont
                           Case 19-11104-JTD                          Doc 861                  Filed 02/03/20                  Page 10 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                                                     Case No. 19-11104 (JTD)
                 Debtors                                                                                                       Reporting Period: December 1 - December 31, 2019

                                                           STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.
                                                                    Beginning             Amount                                                                       Ending
                                                                      Tax                Withheld or           Amount              Date            Check No.            Tax
                                                                    Liability (1)           Accrued             Paid               Paid             or EFT             Liability
         (1)
Federal - (N/A as Debtor is a passthrough entity)
Withholding                                                     $             -         $          -       $           -                                           $            -
FICA-Employee                                                                       -                  -                   -                                                        -
FICA-Employer                                                                       -                  -                   -                                                        -
Unemployment                                                                        -                  -                   -                                                        -
Income                                                                              -                  -                   -                                                        -
Other:_________________                                                             -                  -                   -                                                        -
  Total Federal Taxes                                           $             -         $          -       $           -
State and Local (1)
Withholding                                                     $            -                                                                                     $           -
Sales & Use and OH CAT Taxes                                               2,953                                                                                   $         2,953
Production (Severance Tax)                                               814,314               125,279                                                             $       939,593
  Total State and Local                                         $        817,267        $      125,279     $               -                                       $       942,546
Total Taxes                                                     $        817,267        $      125,279     $               -                                       $       942,546
(1) State local and federal withholdings and other employee related taxes are processed and paid by ADP.

                                                  SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.
                                                                                                              Number of Days Past Due
                                                               Current                  0-30               31-60         61-90                 Over 90             Total
Accounts Payable (1)                                            $  8,905,559            $            -     $               -   $           -   $               -   $                -
Wages Payable                                                          1,447                         -                     -               -                   -                    -
Taxes Payable                                                        939,593                     2,953                     -               -                   -                    -
Rent/Leases-Building                                                       -                         -                     -               -                   -                    -
Rent/Leases-Equipment                                                      -                         -                     -               -                   -                    -
Secured Debt/Adequate Protection Payments                         55,339,524                         -                     -               -                   -                    -
Professional Fees                                                          -                         -                     -               -                   -                    -
Amounts Due to Insiders*                                                   -                         -                     -               -                   -                    -
Total Postpetition Debts                                        $ 65,186,123            $        2,953     $               -   $           -   $               -   $                -

*"Insider" is defined in 11 U.S.C. Section 101(31).

Footnotes:
Postpetition debts to be paid by debtor in the normal course of business utilizing cash on hand.




                                                                                                                                                                       FORM MOR-4
                            Case 19-11104-JTD                         Doc 861              Filed 02/03/20             Page 11 of 11



In re: EdgeMarc Energy Holdings, LLC, et al.                                                      Case No. 19-11104 (JTD)
                Debtors                                                                         Reporting Period: December 1 - December 31, 2019


                                   ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                    Amount
Total Accounts Receivable at the beginning of the reporting period                              $         5,461
+ Amounts billed during the period
+ Reclass of Other Current Asset to Receivable                                                             19,198
- Amounts written off during the period                                                                       (27)
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period                                    $          37,181

Accounts Receivable Aging                                                                             Amount
0 - 30 days old                                                                                          31,747
31 - 60 days old                                                                                              -
61 - 90 days old                                                                                              -
91+ days old                                                                                              5,434
Total Accounts Receivable                                                                       $        37,181
Amount considered uncollectible (Bad Debt)                                                                    -
Accounts Receivable (Net)                                                                       $        37,181



                                                      DEBTOR QUESTIONNAIRE

Must be completed each month                                                                    Yes                  No
1. Have any assets been sold or transferred outside the normal course of business
                                                                                                                          X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession
                                                                                                                          X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
                                                                                                       X
   below.
4. Are workers compensation, general liability and other necessary insurance
                                                                                                       X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened                              X
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.

Footnotes:




                                                                                                                                                   FORM MOR-5
